Citation Nr: 9928997	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle and 
leg disability.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for headaches 
secondary to eye trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that established service connection for headaches 
secondary to eye trauma.  A notice of disagreement with 
respect to the initial evaluation assigned for this 
disability was received in April 1996.  A statement of the 
case was issued in April 1996.  A substantive appeal was 
received from the veteran in April 1996.  A hearing was held 
at the RO in December 1996.  

This matter also came before the Board from an April 1996 
decision by the VA RO that denied the veteran's claim of 
entitlement to service connection for a left ankle and leg 
disability.  A notice of disagreement was received in June 
1996.  A statement of the case was issued in September 1997.  
A substantive appeal was received in October 1997.  A hearing 
was held at the RO in February 1998.  

In July 1999, a hearing was held before a member of the Board 
in Washington, D.C., where testimony was presented regarding 
all claims in appellate status.  


REMAND

The Board notes that during the July 1999 hearing before a 
member of the Board in Washington, D.C., the veteran reported 
that he had recently received treatment at the VA Medical 
Center (VAMC) in Columbia, South Carolina (in fact, he 
reported that he had treatment about six days before the 
hearing).  However, the reports of this treatment and 
treatment apparently received (on the left ankle) in early 
1996 are not currently of record.  These reports are 
constructively of record and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, regarding the claim for a higher initial evaluation 
for the service-connected headaches, it is noted that from a 
review of the record it appears that the veteran has not had 
a VA neurologic examination since November 1995.  As such, 
the Board finds that at this point another such examination 
should be accomplished in order to ascertain the current 
extent of the veteran's headaches.  

The Board also notes that this disability is rated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1998), which contemplates headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; and a 50 percent is warranted for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As such, any 
employment records and Worker's Compensation records should 
be associated with the record (during the hearing, the 
veteran indicated that he was receiving Worker's Compensation 
benefits).  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999), noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court in AB v. Brown, 6 Vet. App. 35 
at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.  In readjudicating 
the claim for an initial higher evaluation for service-
connected headaches secondary to eye trauma, consideration 
should be given to the application of "staged ratings" as 
enunciated by the Court in the Fenderson case.

In light of the above, this matter is REMANDED to the RO for 
the following action;


1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file should be obtained and 
associated with the claims file, 
specifically those from the Columbia, 
South Carolina VAMC.

2.  The RO should take the appropriate 
steps to request the veteran's employment 
and Worker's Compensation records.  

3.  The veteran should be afforded 
another VA neurologic examination to 
determine the nature an extent of his 
service-connected  headaches.  All 
special studies and tests should be 
undertaken, and findings should be 
reported in detail.  The claims folder, 
together with a copy of this remand and 
Diagnostic Code 8100, should be made 
available to the examiner by the RO prior 
to the examination.  The examiner should 
report his/her findings in relationship 
to that Diagnostic code.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
left ankle and leg disability, and for a 
higher initial evaluation following the 
grant of service connection for headaches 
secondary to eye trauma.  Regarding this 
latter claim, consideration should also 
be given to the application of "staged 
ratings" as enunciated in Fenderson.  If 
any decision is adverse to the veteran he 
and his representative should be 
furnished a supplemental statement of the 
case.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  By this action, 


the Board intimates no opinion, legal or factual, as to the 
ultimate decision warranted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












